Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter Nowak on February 28, 2022.

The application has been amended as follows: IN THE CLAIMSPlease substitute these claims for the present claims.
 1. A negative electrode for use in a zinc secondary battery, comprising: 
(A) ZnO particles; and 
(B) at least two selected from the following group consisting of 
(i) metallic Zn particles having an average particle size D50 of 5 to 80 μm, 
(ii) at least one element selected from the group consisting of In and Bi, contained in the form of at least one of a metal particle, an oxide particle, and a hydroxide particle, and 

wherein when the negative electrode comprises metallic Zn particles, the content of metallic Zn particles is in an amount of 10 to 90 parts by weight, based on the content of the ZnO particles is 100 parts by weight, 
wherein when the negative electrode comprises In and when the content of elemental In is converted to a content of In2O3, the content of In2O3 is 0.3 parts by weight or more to 2.4 parts by weight or less, based on the content of the ZnO particles being 100 parts by weight, 
wherein when the negative electrode comprises Bi and when the content of elemental Bi is converted to a content of Bi2O3, the content of Bi2O3 is 0 parts by weight or more to 0.6 parts by weight or less, based on the content of the ZnO particles being 100 parts by weight, andwherein when the negative electrode comprises the binder resin, the content of the binder resin on a solid basis is 0.01 parts by weight or more to 0.05 parts by weight or less, based on the content of the ZnO particles being 100 parts by weight. 

2. The negative electrode according to claim 1, comprising the metallic Zn particles and at least one of the element selected from the group consisting of In and Bi and the binder resin. 
3. The negative electrode according to claim 1, comprising all of the metallic Zn particles, the at least one element selected from the group consisting of In and Bi, and the binder resin. 

5. The negative electrode according to claim 4, wherein the water-soluble polymer is polyvinyl alcohol (PVA). 

6-8. (Cancelled)

9. The negative electrode according to claim 1, wherein the at least one element selected from the group consisting of In and Bi is contained in the form of the oxide particle. 

10. The negative electrode according to claim 1, wherein the negative electrode is a sheet pressed product. 

11. A zinc secondary battery, comprising: 
a positive electrode, 
the negative electrode according to claim 1, 
a separator separating the positive electrode from the negative electrode so as to be capable of conducting hydroxide ions therethrough, and 
an electrolytic solution. 


13. The zinc secondary battery according to claim 11, wherein the LDH separator is composited with a porous substrate.
14. The zinc secondary battery according to claim 11, wherein the positive electrode comprises nickel hydroxide and/or nickel oxyhydroxide whereby the zinc secondary battery forms a nickel-zinc secondary battery. 

15. The zinc secondary battery according to claim 11, wherein the positive electrode is an air electrode whereby the zinc secondary battery forms a zinc-air secondary battery.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727